Exhibit 10.1

GALECTIN THERAPEUTICS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of this 28th day of
June 2011 (the “Effective Date”) by and between GALECTIN THERAPEUTICS INC., a
Nevada corporation, having its principal Executive office at 7 Wells Avenue,
Suite 34, Newton, Massachusetts 02459 (the “Company”), and JAMES C. CZIRR, an
individual residing at 425 Janish Drive, Sandpoint, Idaho 83864 (the
“Executive”).

WHEREAS, the Executive is a Founder of the Company, serves as its Executive
Chairman, leads the Company’s strategic financing effort and acts in many other
roles of great benefit to the Company and its shareholders; and

WHEREAS, the parties hereto wish to formalize Executive’s position as Executive
Chairman of the Company and commit to writing the terms of his employment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Section 1. Term and Scope of Employment.

The Company agrees to employ the Executive and the Executive agrees to be
employed by Company with the title of Executive Chairman for an initial term of
three (3) years, commencing on the Effective Date and ending at the close of
business on third anniversary of the Effective Date (“Initial Term”), unless
extended one or two times thereafter for one-year additional terms (each
referred to herein as a “Successive Term”) as provided in Section 8 below or
unless terminated earlier during any term by the Company for cause or without
cause, as described and provided for in Section 7 below.

Section 2. Duties.

The Executive agrees to faithfully, industriously and conscientiously perform,
to the Company’s reasonable satisfaction, all of the duties and obligations of
the Executive Chairman of the Company which shall include, but not be limited
to, leadership of the Board of Directors and its Executive Committee, overall
responsibility for managing the Company’s strategic financing efforts subject to
general oversight by the Board of Directors (the “Board”), regularly consulting
with and assisting the Chief Executive Officer in developing and implementing
the Company’s strategic aims and all other duties as are customarily performed
by the Executive Chairman in a similar position and are not inconsistent with
the Chief Executive Officer’s duties or with such applicable resolutions of the
Board of Directors as may be adopted from time to time, as well as such other
unrelated services and duties of an executive character as may reasonably be
assigned to the Executive from time to time by the Board or its Executive
Committee. For avoidance of confusion, the Chief Executive Officer shall have
final executive authority with regard to management of the Company.



--------------------------------------------------------------------------------

Executive shall perform his duties primarily at his offices in Sandpoint, Idaho
and at such other place(s) as the need, business, or opportunities of the
Company may reasonably require from time to time.

Nothing herein shall prohibit the Executive from accepting or continuing in any
employment, consultancy, management or board position with any other for-profit
or non-profit entity, being an investor in another company such as a member of a
limited liability company, a general or limited partner of a limited partnership
or a stockholder of a corporation, unless such position or ownership would
violate the Executive’s non-compete covenant in Section 10 below.

Section 3. Compensation.

(a) Salary. In consideration of all of the services rendered by the Executive
under the terms of this Agreement, the Company shall pay to the Executive a base
salary (“Base Salary”) at the annualized rate of One Hundred Eighty-Five
Thousand Dollars ($185,000.00) per annum, during the first year of the Initial
Term, and at the annualized rate of Two Hundred Forty Thousand Dollars
($240,000) during each of the second and third years of the Initial Term, less
required withholdings, payable in equal amounts in accordance with the Company’s
payroll practices in effect from time to time.

(b) Reimbursement of Expenses. The Company shall reimburse the Executive, in
accordance with the Company’s policies and practices in effect from time to
time, for all out-of-pocket expenses reasonably incurred by the Executive in
performance of the Executive’s duties under this Agreement, including up to
$4,000 per month, unless otherwise approved by the Company, for office expenses
outside the Company’s primary executive offices. The Executive is responsible
for proper substantiation and reporting of all such expenses in accordance with
Company rules, regulations, policies and practices in effect from time to time.
Executive shall consult a tax advisor of his own choosing to determine the
taxability of any reimbursements made hereunder and the record keeping
requirements therefor.

Section 4. Benefits.

(a) The Executive will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other senior executives of the Company, subject to the provisions of those
programs. Without limiting the generality of the foregoing, the Company will
provide the Executive and his qualifying dependents with basic medical benefits
on the terms that such benefits are provided to other senior executives of the
Company.

(b) Should Executive’s employment be terminated by the Company without cause
prior to the end of his initial three-year term or properly terminated by the
Executive pursuant to Section 7(c) or 7(d) below, the Company agrees that,
during the two-year period immediately following his termination or until the
Executive and his qualifying dependents, are provided with



--------------------------------------------------------------------------------

medical coverage by another employer, whichever shall first occur, it will
continue to provide the Executive with medical insurance coverage to the same
extent and under the same conditions as provided to other senior executives of
the Company.

(c) The Company further agrees to provide Executive with life insurance at
Company’s sole expense with a benefit amount of $2,000,000 and with long-term
disability insurance at Company’s sole expense during the Executive’s employment
with the Company. These benefits shall terminate upon Executive’s termination
from employment with the Company for any reason, except that the Company shall
cooperate in assigning any life insurance policy held on the Executive’s life to
the Executive upon termination of his employment so long as the Executive
assumes liability for paying all premiums thereon for the period from and after
said termination date.

(d) During Executive’s employment with the Company, the Company shall maintain
the insurance it currently has with respect to (i) directors’ and officers’
liability, (ii) errors and omissions and (iii) general liability insurance
providing coverage to Executive to the same extent as other senior executives
and directors of the Company. Executive’s coverage under such insurance shall
terminate upon Executive’s leaving of the Company’s employ for any reason.

(e) Other than as specifically provided for herein, all benefits shall cease
upon Executive’s termination from employment with the Company for any reason.

Section 5. Stock Options.

As incentive to enter into and undertake employment pursuant to this Agreement:

(a) Initial Grant. Upon approval by the Board of the grant (the “Grant Date”),
Executive shall receive non-qualified stock options, exercisable for ten
(10) years, to purchase an aggregate of up to Three Million (3,000,000) shares
of the Company’s common stock at an exercise price equal to the closing price on
the day prior to the Grant Date (the “Options”). Exercise rights to
one-twentieth (1/20) of the Options (or 150,000 Options) shall begin to vest 90
days after the Grant Date, and thereafter at the end of each quarter during the
Initial Term (and any Successive Terms of this Agreement), provided that the
Continuous Service (as defined in the grant agreement for these options) of the
Executive continues through and on the applicable vesting date. Such grant
agreement shall contain a cashless exercise provision.

(b) Registration. The Company agrees, at its expense, to register the shares of
common stock into which the options granted under Section 5(a) above are
exercisable under the Securities Act of 1933, to the extent the Company is
eligible to do so on Form S-8. Additionally, the shares underlying said options
shall be granted piggyback registration rights, and at the Executive’s request
will be included with subsequent registration filings at no cost to the
Executive; provided, however that such registration rights shall cease as soon
as such Form S-8 becomes effective and as long it remains effective.

(c) Vesting Acceleration. Notwithstanding anything to the contrary set forth
above, in the event the Company terminates Executive’s employment Without Cause
or the Executive



--------------------------------------------------------------------------------

terminates this Agreement for Good Reason or following a Change of Control as
provided in Section 7 (“Termination Event”), if the Termination Event occurs
during the Initial Term, then exercise rights to all Options remaining to vest
during the Initial Term shall immediately accelerate as of the effective date of
the Termination Event, and if the Termination Event occurs during the first or
second Successive Term, exercise rights to all Options remaining to vest during
such Successive Term shall accelerate as of the effective date of the
Termination Event.

(c) Sale of Shares. Executive agrees that, until his obligations to file reports
with the Securities and Exchange Commission under Section 16 or any other
applicable provision of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), with respect to transactions in Company securities has
terminated, he will not loan or pledge any securities of the Company owned by
him as collateral for any indebtedness, including margin indebtedness. In
addition, Executive agrees that, currently and for a period of five years from
the date of termination of this Agreement, he will not short the company’s
shares nor loan any securities of the Company owned by him to a short seller, or
permit any custodian of such securities to loan them to a short seller.

Section 6. Compliance with Company Policy.

During Executive’s employment with the Company, Executive shall observe all
Company rules, regulations, policies, procedures and practices in effect from
time to time, including, without limitation, such policies and procedures as are
contained in the Company policy and procedures manual, as may be amended or
superseded from time to time.

Section 7. Termination of Employment.

Unless terminated earlier pursuant to the provisions of this Section 7 or unless
extended pursuant to the provisions of Section 8 below, this Agreement and the
Executive’s employment with the Company shall terminate at the close of business
on the last day of the Initial Term. At such time, the Executive shall be
entitled to no further salary or benefits other than those earned or accrued but
unpaid as of that date, except as specifically set forth herein.

Executive’s employment with the Company may be terminated during the Initial
Term or during any Successive Term of this Agreement for any of the following
reasons:

(a) By The Company For Cause.

(i) The Company may, at its sole discretion, upon following the procedures in
clauses (ii) and (iii) below, terminate the employment of the Executive For
Cause prior to the expiration of the Initial Term or any Successive Term if the
Executive during the term of this Agreement. For purposes of this Section 7(a),
the term “For Cause” means the Executive:

(a) Fails or refuses in any material respect to perform any duties, consistent
with his position or those of an executive character which may reasonably be
assigned to him by the Board or materially violates company policy or procedure;



--------------------------------------------------------------------------------

(b) Is grossly negligent in the performance of his duties hereunder;

(c) Commits of any act of fraud, willful misappropriation of funds, embezzlement
or material dishonesty with respect to the Company;

(d) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives;

(e) Engages in any other intentional misconduct adversely affecting the business
or affairs of the Company in a material manner. The term “intentional misconduct
adversely affecting the business or affairs of the Company” shall mean such
misconduct that is detrimental to the business or the reputation of the Company
as it is perceived both by the general public and the biotechnology industry; or

(f) Dies or is disabled for four consecutive months in any calendar year to such
an extent that the Executive is unable to perform substantially all of his
essential duties for that time.

(ii) With respect to matters referred to in Section 7(a)(i)(a) and (b) above,
the Executive shall not be terminated unless the Company has given the Executive
written notice of and opportunity to cure the alleged cause for termination and
the Executive has not fully cured the cause within (30) days of receipt of such
written notice thereof (the “Cure Period”). Should Executive fail to fully cure
within thirty (30) days of receipt of such written notice, the Executive’s
employment shall terminate at the close of business on the last day of the Cure
Period. Furthermore, there shall not be cause for termination under Sections
7(a)(i)(a), if the Executive unintentionally fails in any material respect to
perform any duties, consistent with his position or those which may reasonably
be assigned to him by the Board because of the Executive’s physical or mental
disability. In such case, the provisions of Section 7(a)(i)(f) would control.
During said Cure Period, the Executive’s salary and benefits shall continue.
Following termination, however, the Executive shall not be entitled to any
further salary or benefits other than those previously accrued but unpaid
through the date of termination. With respect to matters referred to in
(a)(i)(c) through (f) above, the Executive may be terminated immediately without
an opportunity to cure and shall not be entitled to payment of any further
salary or benefits other than those previously accrued but unpaid through the
date of termination.

(iii) The Company may only take action to terminate the Executive for cause
under this Section 7(a) if (A) the Executive has been given reasonable notice of
the allegations upon which cause is deemed to exist, (B) the Executive has been
given an opportunity to appear at a meeting of the Board and to present an
explanation of his actions alleged to constitute cause for termination, and
(C) the Company’s Board of Directors has voted to terminate this Agreement For
Cause.



--------------------------------------------------------------------------------

(iv) Should the Company terminate Executive’s employment For Cause prior to the
end of the Initial Term or any Successive Term of this Agreement, the Executive
shall be entitled to no further salary or benefits other than those earned or
accrued but unpaid as of that date; provided, however, that the Executive shall
have whatever rights he may then have, if any, to continued medical insurance
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

(b) By The Company Without Cause.

The parties hereto agree that the Company may, in its sole discretion, terminate
the Executive’s employment with the Company prior to the expiration of the
Initial Term or any Successive Term of this Agreement without notice and without
cause (“Without Cause”), but only by a vote of the Company’s Board of Directors.

(c) By The Executive For Good Reason.

The Executive may, in his sole discretion, upon following the procedures below,
at any time prior to the expiration of the Initial Term or any Successive Term
of this Agreement terminate the Executive’s employment with the Company for Good
Reason. For purposes of this Section 7(c), the term “Good Reason” means:

 

  (i) Any removal of the Executive from his position as Executive Chairman of
the Company without his being appointed to a comparable or higher position in
the Company; or

 

  (ii) The assignment to the Executive of duties materially inconsistent with
the status of Executive Chairman of the Company, and the Company fails to
rescind such assignment within thirty (30) days following receipt of written
notice to the Board of Directors of the Company from Executive that informs the
Board of Directors (A) which assignment of duties is materially inconsistent
with such status and why and (B) that absent rescission of such assignment of
duties, Executive intends to terminate his employment for Good Reason pursuant
to this Section 7(c).

(d) By The Executive Following a Change in Control.

The Executive may, in his sole discretion, terminate this Agreement by not less
than 60 days prior written notice at any time within twelve months following a
Change of Control of the Company. For purposes of this Section 7(d), the term
“Change of Control” means:

 

  (i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of



--------------------------------------------------------------------------------

  beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the then-outstanding Shares of voting stock of
the Company (the “Voting Stock”) by a person or entity other than 10 X Capital
Management, LLC, the 10 X Fund, LP, or any of their members, partners or other
investors; or

 

  (ii) The consummation of (1) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Voting Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of the corporation resulting from Merger, (2) a complete
liquidation or dissolution of the Company or (3) the sale or other disposition
of all or substantially all of the assets of the Company, excluding a sale or
other disposition of assets to a subsidiary of the Company.

(e) Right to Severance.

In the event the Company terminates Executive’s employment Without Cause or the
Executive appropriately terminates this Agreement for Good Reason as provided in
Section 7(c) or the Executive terminates this Agreement following a Change of
Control as provided in Section 7(d):

(i) The Executive shall be entitled to severance pay equal to one year of his
then Base Salary payable in equal amounts in accordance with the Company’s
payroll practices in effect from time to time;

(ii) For two years following his termination or until Executive is provided with
medical coverage by another employer or entity, whichever shall first occur, the
Company, at its own expense, shall continue to provide medical insurance
coverage for the Executive and his qualifying dependents to the same extent and
under the same conditions as provided to other senior executives of the Company.
Thereafter, Executive shall have whatever rights he may then have, if any, to
continued medical insurance coverage pursuant to the provisions of COBRA.

(iii) Certain options issued to the Executive that have not then vested shall
immediately vest to the extent provided in Section 5(j) above; and

(iv) Except as provided above in this Section 7(e), the Executive shall receive
no further compensation or benefits of any kind other than any salary or
benefits earned or accrued but unpaid as of that date.



--------------------------------------------------------------------------------

Section 8. Successive Terms Of This Agreement.

Should Executive’s employment not be terminated prior to the close of business
of the Initial Term, as provided for in Section 7 above, then Executive’s
employment shall continue for up to two successive one-year terms upon the same
terms and conditions applicable to the Initial Term (or such other terms and
conditions as may be agreed by the Executive and the Company) unless, at least
six (6) months prior to the expiration of the Initial Term or any Successive
Term of this Agreement, either party hereto notifies the other in writing of
its/his intention not to continue this Agreement for a first or second
Successive Term. This notwithstanding, this Agreement, or any Successive Term
hereof, shall terminate on the fifth anniversary of the Effective Date.

In the event that neither the Company nor the Executive notifies the other at
least six (6) months prior to the expiration of the Initial Term or any
Successive Term of this Agreement of its/his intention not to continue this
Agreement for a first or second Successive Term, then the parties agree to
negotiate the salary to be paid to the Executive during the Successive Term, and
if they fail to reach agreement on the salary to be paid the Executive during
the Successive Term prior to the commencement thereof, this Agreement shall, if
not earlier terminated in accordance with Section 7 above, terminate at the
close of business on the last day of, as applicable, the Initial Term or the
Successive Term the in effect. Again, nothing in this paragraph shall be
interpreted to extend this Agreement beyond the fifth anniversary of the
Effective Date.

Section 9. Survival of Obligations.

The obligations of the Executive as set forth in Sections 10 through 18 below
shall survive the term of this Agreement and the termination of Executive’s
employment hereunder regardless of the reason(s) therefor.

Section 10. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, the Executive shall not, directly or
indirectly, either as an Executive, Employer, Employee, Consultant, Agent,
Principal, Partner, Corporate Officer, Director, Shareholder, Member, Investor
or in any other individual or representative capacity, engage or participate in
any business or business related activity of any kind that is in competition in
any manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Executive’s employment, except that nothing herein shall limit the
Executive’s right, directly or indirectly, to own up to 5% of the shares of any
corporation whose securities are listed on a national securities exchange or
registered under the Exchange Act. For these purposes, the current business of
the Company is biotechnology drug development and related business. The
Executive also agrees that, during his employment with the Company, he will not
engage in any other activities that materially conflict with his obligations to
the Company.

(b) As a material inducement to the Company to continue the employment of the
Executive, and in order to protect the Company’s Confidential Information and
good will, the Executive agrees that:

(i) For a period of twelve (12) months following termination of the Executive’s
employment with the Company or its affiliates for any reason, Executive will not
directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of the
Company, from any of the customers or accounts of the Company with which the
Executive had any contact as a result of Executive’s employment with the
Company; and



--------------------------------------------------------------------------------

(ii) For a period of six (6) months after termination of Executive’s employment
with the Company or its affiliates for any reason, Executive will not (A) render
services directly or indirectly, as an Executive, consultant or otherwise, to
any Competing Organization in connection with research on or the acquisition,
development, production, distribution, marketing or providing of any Competing
Product, or (B) own any interest in any Competing Organization, except that
nothing herein shall limit the Executive’s right, directly or indirectly, to own
up to 5% of the shares of any corporation whose securities are listed on a
national securities exchange or registered under the Exchange Act.

(c) For purposes of this Section:

(i) “Competing Products” means any product, process, or service of any person or
organization other than the Company, in existence or under development (a) which
is identical to, substantially the same as, or an adequate substitute for any
product, process or service of the Company in existence or under development,
based on any patent or patent application (provisional or otherwise), or other
intellectual property of the Company about which the Executive acquires
Confidential Information, and (b) which is (or could reasonably be anticipated
to be) marketed or distributed in such a manner and in such a geographic area as
to actually compete with such product, process or service of the Company; and

(ii) “Competing Organization” means any person or organization, including the
Executive, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

(d) The parties agree that the Company is entitled to protection of its
interests in these areas. The parties further agree that the limitations as to
time, geographical area, and scope of activity to be restrained do not impose a
greater restraint upon Executive than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Executive and injunctive relief against
Executive for the breach or violation or continued breach or violation of this
Covenant. The Executive agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 10 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the



--------------------------------------------------------------------------------

circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this Section 10 shall remain in full force and effect. The
Executive further agrees that if a court of competent jurisdiction determines
that any provision of this Section 10 is invalid or against public policy, the
remaining provisions of this Section 10 and the remainder of this Agreement
shall not be affected thereby, and shall remain in full force and effect.

Section 11. Confidentiality.

(a) Executive recognizes and acknowledges that he will have access to certain
information of members of the Company Group (as defined below) and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company Group. The parties agree that the
Company has a legitimate interest in protecting the Confidential Information, as
defined below. The parties agree that the Company is entitled to protection of
its interests in the Confidential Information. The Executive shall not at any
time, either during his employment and for two years after the termination of
his employment with the Company for any reason, or indefinitely to the extent
the Confidential Information constitutes a trade secret under applicable law,
disclose to others, use, copy or permit to be copied, except in pursuance of his
duties for and on behalf of the Company, its successors, assigns or nominees,
any Confidential Information of any member of the Company Group (regardless of
whether developed by the Executive) without the prior written consent of the
Company. Executive acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, that the Company shall be entitled to a recovery of
damages from Executive and/or to obtain an injunction against Executive for the
breach or violation, continued breach, threatened breach or violation of this
covenant.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(c) As used herein, the term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Executive shall maintain in confidence any Confidential Information
of third parties received as a result of his employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.



--------------------------------------------------------------------------------

(d) As used herein, “Confidential Information” with respect to the Company means
any Company proprietary information, technical data, trade secrets, know-how or
other business information disclosed to the Executive by the Company either
directly or indirectly in writing, orally or by drawings or inspection or
unintended view of parts, equipment, data, documents or the like, including,
without limitation:

(i) Medical and drug research and testing results and information, research and
development techniques, processes, methods, formulas, trade secrets, patents,
patent applications, computer programs, software, electronic codes, mask works,
inventions, machines, improvements, data, formats, projects and research
projects;

(ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers, distributors and/or vendors and business, marketing and/or
strategic plans;

(iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Executive whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

(iv) Executive personnel files and compensation information.

(e) Notwithstanding the foregoing, Confidential Information as defined in
Sections 11(c) and (d) does not include any of the foregoing items which (i) has
become publicly known or made generally available to the public through no
wrongful act of Executive; (ii) has been disclosed to Executive by a third party
having no duty to keep Company matter confidential; (iii) has been developed by
Executive independently of employment with the company; (iv) has been disclosed
by the Company to a third party without restriction on disclosure; (v) has been
disclosed with the Company’s written consent, or (vi) the Company’s investors,
shareholders and other capital sources.

(f) Executive hereby acknowledges and agrees that all Confidential Information
shall at all times remain the property of the Company.

(g) Executive agrees that Executive will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Executive has an
agreement or duty to keep in confidence information acquired by Executive and
that Executive will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(h) Executive recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the



--------------------------------------------------------------------------------

Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. Executive agrees to hold all such
confidential or proprietary information in the strictest of confidence and not
to disclose it to any person, firm or entity or to use it except as necessary in
carrying out Executive’s work for the Company consistent with Company’s
agreement with such third party.

(i) Executive represents and warrants that from the time of the Executive’s
first contact with the Company, Executive has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

(j) Executive will not disclose to the Company or use on its behalf any
confidential information belonging to others and Executive will not bring onto
the premises of the Company any confidential information belonging to any such
party unless consented to in writing by such party.

Section 12. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by Executive prior to Executive’s employment or first
contact with Company (collectively referred to herein as “Prior Inventions”),
(A) which belong to Executive, (B) which relate to the Company’s current or
contemplated business, products or research and development, and (C) which are
not assigned to the Company hereunder. If there is no Exhibit A or no items
thereon, the Executive represents that there are no such Prior Inventions. If in
the course of Executive’s employment with the Company, the Executive
incorporates or embodies into a Company product, service or process a Prior
Invention owned by the Executive or in which the Executive has an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, service
or process.

(b) Executive agrees that Executive will promptly make full, written disclosure
to the Company and will hold in trust for the sole right and benefit of the
Company, and the Executive hereby assigns to the Company, or its designee, all
of the Executive’s right, title and interest in and to any and all ideas,
process, trademarks, service marks, inventions, designs, technologies, computer
hardware or software, original works of authorship, formulas, discoveries,
patents, copyrights, copyrightable works, products, marketing and business
ideas, and all improvements, know-how, data, rights and claims related to the
foregoing, whether or not patentable, registrable or copyrightable, which
Executive may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Executive is in the employ of the



--------------------------------------------------------------------------------

Company (collectively referred to herein as “Intellectual Property Items”); and
the Executive further agrees that the foregoing shall also apply to Intellectual
Property Items which relate to the business of the Company or to the Company’s
anticipated business as of the end of the Executive’s employment and which are
conceived, developed or reduced to practice during a period of one year after
the end of such employment. Without limiting the foregoing, the Executive
further acknowledges that all original works of authorship which are made by
Executive (solely or jointly with others) within the scope of Executive’
employment and which are protectable by copyright are works made for hire as
that term is defined in the United Stated Copyright Act.

(c) Executive agrees to keep and maintain adequate and current written records
of all Intellectual Property Items made by Executive (solely or jointly with
others) during the term of Executive’s employment with the Company. The records
will be in the form of notes, sketches, drawings and any other format that may
be specified by the Company. The records will be available to, and remain the
sole property of, the Company at all times.

Section 13. Return of Company Property.

Executive agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company’s employ, Executive will deliver to
the Company (and will not keep originals or copies in Executive’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Executive or supplied to the Executive by the Company. Notwithstanding
the foregoing, it is understood that names and contacts in the Executive’s
address book acquired both prior to and during employment, including
shareholders of the Company, will remain property of the Executive who will not
be restricted from doing business with them subject to the limitations Sections
10 and 14 hereof and applicable law.

Section 14. Non-Solicitation.

Executive agrees that Executive shall not, during Executive’s employment or
other involvement with the Company and for a period of twelve (12) months
immediately following the termination of the Executive’s employment with the
Company, for any reason, whether with or without cause, (i) either directly or
indirectly solicit or take away, or attempt to solicit or take away executives
of the Company, either for the Executive’s own business or for any other person
or entity and/or (ii) either directly or indirectly recruit, solicit or
otherwise induce or influence any investor, lessor, supplier, customer, agent,
representative or any other person which has a business relationship with the
Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company.



--------------------------------------------------------------------------------

Section 15. Publications.

Executive agrees that Executive will, in advance of publication, provide the
Company with copies of all writings and materials which Executive proposes to
publish during the term of Executive’s employment and for eighteen (18) months
thereafter. Executive also agrees that Executive will, at the Company’s request
and sole discretion, cause to be deleted from such writings and materials any
information the Company believes discloses or will disclose Confidential
Information. The Company’s good faith judgment in these matters will be final.
The Executive will also, at the Company’ request and in its sole discretion,
cause to be deleted any reference whatsoever to the Company from such writings
and materials.

Section 16. Equitable Remedies.

Executive agrees that any damages awarded the Company for any breach of Sections
10 through 14 of this Agreement by Executive would be inadequate. Accordingly,
in addition to any damages and other rights or remedies available to the
Company, the Company shall be entitled to obtain injunctive relief from a court
of competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement. In the event that either party
commences litigation against the other under this Agreement the prevailing party
in said litigation shall be entitled to recover from the other all costs and
expenses incurred to enforce the terms of this Agreement and/or recover damages
for any breaches thereof, including without limitation reasonable attorneys’
fees.

Section 17. Representations and Warranties.

(a) Executive represents and warrants as follows that: (i) Executive has no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with the Executive’s undertaking a relationship with the Company; and
(ii) Executive has not entered into, nor will Executive enter into, any
agreement (whether oral or written) in conflict with this Agreement.

(b) The Company represents and warrants to the Executive that this Agreement and
the Option Grant have been duly authorized by the Company’s Board of Directors
and are the valid and binding obligations of the Company, enforceable in
accordance with their respective terms.

Section 18. Miscellaneous.

(a) Entire Agreement. This Agreement, the exhibit attached hereto, and the
option granted concurrently herewith under Section 5(a) hereof, contain the
entire understanding of the parties and supersede all previous contracts,
arrangements or understandings, express or implied, between the Executive and
the Company with respect to the subject matter hereof or his engagement by the
Company as Executive Chairman. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement or
in the attached exhibit.



--------------------------------------------------------------------------------

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by the Executive and such officer as may be
designated by the Board of Directors of the Company to execute such a waiver,
modification or discharge. No waiver by either party hereto at any time of any
breach by the other party hereto of, or failure to be in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.
Facsimile transmissions, or electronic transmissions in .pdf format, of any
executed original document and/or retransmission of any executed facsimile or
.pdf transmission shall be deemed to be the same as the delivery of an executed
original of this Agreement.

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to its principles on
conflicts of laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Executive, the Executive’s heirs, executors and estate. The Executive may
not assign Executive’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, by certified or registered mail, postage prepaid, return receipt
requested, or by nationally recognized express courier services provided that
the same are addressed to the party required to be notified at its address first
written above, or such other address as may hereafter be established by a party
by written notice to the other party. Notice shall be considered accomplished on
the date delivered, three days after being mailed or one day after deposit with
the express courier, as applicable.



--------------------------------------------------------------------------------

(j) Attorneys’ Fees. The Company shall promptly reimburse the Executive for any
and all attorneys’ fees he incurs in connection with the negotiation and
execution of this Agreement and the options issued in connection herewith;
provided, however, that the Company shall in no event be required to pay the
Executive more than Five Thousand Dollars ($5,000) as reimbursement of
attorneys’ fees hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company:     Executive: Galectin Therapeutics Inc.,     By:  

/s/ Maureen Foley

   

/s/ James C. Czirr

  Maureen Foley     James C. Czirr   Title: Chief Operating Officer    



--------------------------------------------------------------------------------

Exhibit A

Lists of Prior Inventions and

Original Works of Authorship

None